Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“the refractive index gradient layer is made of silicon oxide, and the refractive index gradient layer comprises a lower refractive index decremental layer and a lower refractive index constant layer, a refractive index of the lower refractive index decremental layer gradually decreases along a direction away from the silicon nitride layer, and the lower refractive index constant layer is deposited on the lower refractive index decremental layer; [and] the first interlayer dielectric layer comprises a middle refractive index incremental layer, a middle refractive index constant layer, and a middle refractive index decremental layer, a refractive index of the middle refractive index incremental layer gradually increases along a direction away from the gate electrode insulation layer, the middle refractive index constant layer is formed on the middle refractive index incremental layer, and a refractive index of the middle refractive index constant layer is constant, and a refractive index of the middle refractive index decremental layer gradually decreases along a direction away from the middle refractive index constant layer” (claims 1, 9, and 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899